Title: To James Madison from Thomas Bulkeley, 14 April 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 14 April 1802
					
					I embrace this conveyance the Ship Perseverance Captn. Coggeshall bound to New York 

(on board which goes Col Humphreys his wife my sister passengers taking with him a valuable 

acquisition to our Country of 100 Sheep of the famous Spanish breed as to quantity & 

quality of wool they produce)—To hand you the list of the trade to Porto to compleat the whole up 

to the 31 december last. Those already sent by the Strafford Kennedy Master hope have been 

received. The quarantine laid on our vessels has been taken off a month since. It was not 

inflicted for more than ten days owing to my repeated remonstrances altho the first order 

was for the rigorous one of 40 days. Yesterday I laid in a claim with this Government for seizure 

& condemnation at Pernambuco of the Schooner Samuel of Boston late Danl. Savage 

Commander on suspicion only of an intention of Illicit trade. The supercargo is here who 

brought the whole process with him but being desirous to have the claim delivered in 

without delay he woud not permit their being copied particularly so as he expects to receive 

three copies which he left at Pernambuco to be sent him here by different conveyances. 

Whatever may be the result you shall be immediately informed to be enabled to lay the whole 

before His Excellency The President.
					The definitive treaty at Amiens was signed the 27 Ulto:. I have the honor to be with the highest 

respect Sir Your most humble & most Obed Servt.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
